DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 5/9/2022 is acknowledged. It is noted that applicant has indicated claims 1-11, 13, 14, 17-19, and 23-25 as encompassing the elected species. 
In regards to claims 6-9 reading on Species I-II, the specification describes Figs. 1-2 incorporating a “protective layer” which is “removed before … or after the pipe sections are inserted into the sleeve body “ (see page 17, lines 7-8) and Species III lacks the use of a “protective layer” AND 
Species III would not require a protective layer because the specification states that “After the pipe arrangement 1 has been assembled, the connecting means 14, 14’ can be entered into the receiving space 28, 28’ via the opening 30” (see page 17,lines 27-29 of the specification, where the connecting means is added after the pipe assembly is assembled), AND “protective film is designed to be removed from the connecting means … avoids the connection means being unintentionally displaced … as the pipe section is being pushed into the sleeve body” (see page 5, lines 19-23, where the connecting means is already in the sleeve), 
Therefore, it appears that Species III would not require a protective layer due to the connection means being entered into an opening after the assembly is assembled, as opposed to the connection means being part of the pipe section or sleeve while the pipe is inserted into the sleeve (see page 5, lines 19-30).
In regards to claim 17 reading on Species I, the specification describes Species I requiring the “insulation arranged on the outer surface of the sleeve body” but Species II-IV lack the insulation layer where species II intentionally does not include insulation and that the insulation “is possible in one embodiment”, where it appears the one embodiment for insulation is regarded as Species I.  
In regards to Claims 23-25 reading on Species IV, Fig. 5 shows that the apparatus used is in regards to sleeve body of Fig. 4 as described on page 18, lines 17-20 of the specification, where “the sleeve body (2’’)“ is used. Therefore, Figs. 4-5 would be incorporated into Species IV. 
Therefore, Claims 6-9, 12, 15-17, and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on April 4, 2018. It is noted, however, that applicant has not filed a certified copy of the German Application No. 10 2018 107 959.1 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Protective Layer (15) as mentioned in Figs. 1-2 (see page 17, lines 7-8).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because: 
The abstract is approximately 236 words;
The abstract comprises two paragraphs; 
Implied phrases such as “The invention relates” and “According to the invention” are used.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 2, “element in arranged” should be “element is arranged”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, claims 1 and 19 discloses the limitation “connection means” which does not disclose sufficient structure and is modified by the use of functional language. Therefore, the connection means will be interpreted an adhesive or weldable material applied on the inner side of the sleeve body and/or the outer surface of the pipe section (see page 4, lines 6-7 of the instant application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, 6, and 19: 
The limitation “and/or” is unclear because there is no clear differentiation between and definition of the “transport state”, “storage state”, and “transport and storage state”. 
Therefore, the metes and bounds of the claims is indefinite. 
To proceed with examination, “transport and/or storage state” will be considered a single state that “a relative movement between the pipe sections and the sleeve body is possible.”

In regards to claim 4: 
Claim 4 recites the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

	In regards to claim 8:
The terms “Air tight, Splash water repellent, or Impermeable to UV radiation” in claim 8 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the “protective layer" has also been rendered indefinite due to these terms. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 10-11, 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamison (U.S. PGPub No. 20100025982).
Claim 1, as best understood, Jamison discloses:
A pipe arrangement (see Figs. 1 and 3) of a pipeline system having interconnected media-conducting pipe sections, comprising 
a sleeve body (considered as 14 in Fig. 3) which has at least one first end section and a second end section (see Fig. 3), 
two pipe sections (see element 12 in Fig. 3 where there are two identical pipe sections), 
wherein each pipe section is accommodated on an end section of the sleeve body (see Fig. 3 where each end section comprises a pipe section), and 
a sealing element (considered as 22b in Fig. 3) arranged between an inner side of the sleeve body and an outer surface of the pipe section, 
wherein a connecting means (considered as 16 in Fig. 3) arranged between the inner side of the sleeve body and the outer surface of the pipe section, and 
wherein the connecting means has a transport and/or storage state in which a relative movement between the pipe sections and the sleeve body is possible (see paragraph 0035, line 3-6, where a two-part epoxy such as DP460 is used), and which can be brought by means of activation from the transport and/or storage state into a connecting state, 
wherein, in the connecting state, the connecting means is configured to connect an outer surface of the respective pipe end to the inner side of the sleeve body by material bonding (see https://www.3m.com/3M/en_LB/p/d/b40066439/, which is the product info for DP460 and describes that the movement between the pipe sections and sleeve body is possible for 60-minutes AND the connection state is achieved in four hours, therefore, the limitation is met). 
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “of a pipeline system of a fire extinguishing system” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “pipe arrangement".  Therefore, little patentable weight is given to "of a first extinguishing system ". 

Claim 3, Jamison discloses:
The pipe arrangement according to claim 1, wherein the connecting means is an adhesive applied on the inner side of the sleeve body and/or the outer surface of the pipe section (see paragraph 0035, line 3-6).

	Claim 4, Jamison discloses:
The pipe arrangement according to claim 1, wherein the connecting means is a single- or multi-component adhesive (see paragraph 0035, lines 3-6, where the adhesive is a “two-part” adhesive). 

	Claim 10, Jamison discloses:
The pipe arrangement according to claim 1, wherein the sealing element is arranged in a depression on the inner side of the sleeve body or on the outer surface of the pipe section (see Fig. 13, where the sealing element is arranged in a depression on the inner side of the sleeve body).

	Claim 11, Jamison discloses:
The pipe arrangement according to claim 1, wherein the inner side of the sleeve body and the outer surface of the pipe section define a receiving space for receiving the connecting means, wherein an opening corresponding to the receiving space for entry of the connecting means or an initiator or a component of the connecting means is provided on the sleeve body.

	Claim 13, Jamison discloses:
The pipe arrangement according to claim 1, wherein the sleeve body has at least one stop (see Fig. 13, where there is a stop in between both pipe sections) for the pipe sections pushed into the sleeve body, said stop comprising a radially inwardly projecting shoulder on the inner side of the sleeve body (see Fig. 13, where the stop is formed as an inwardly projection shoulder on the inner side of the sleeve body).

	Claim 14, Jamison discloses:
The pipe arrangement according to claim 1, wherein connecting regions formed by the connecting means are at a distance from the respective end of the pipe section that is greater than the distance of the sealing element from the end of the pipe section (see Fig. 13, where the sealing element 22b and the sealing element to the right and before the connection means on the right side is closer than the connection means 16 and the aforementioned connection means).

	Claim 18, Jamison discloses:
A potable water system (for naming purposes of the rejection, a “potable water system” is being referred to as a “fire extinguishing system” as stated in the claim) consisting of a plurality of media-guiding pipelines (see Fig. 1, where there are multiple media-guiding pipelines) which are connected to one another in a fluid-conducting manner (see paragraph 0029), wherein a connecting region of at least two interconnected pipelines (considered as 12 in Fig. 3) is formed by a pipe arrangement according to claim 1.
In regards to the fire extinguishing system, both a fire extinguishing system and potable water system can be viewed as a system that transports water and can extinguish a fire and is being interpreted as such. For example, it is inherent that a potable water system would comprise water dispensing device and such water dispensing device would be capable of extinguishing a fire if water was dispensed on a fire. 

	Claim 19, as best understood, Jamison discloses:
A pipe connector (considered as the combination of Figs. 1 and 3; see Fig. 3 for the pipe connector), said system having a plurality of interconnected fluid-conducting pipe sections (see Fig. 1, where there are a plurality of pipe sections 12), 
wherein the pipe connector comprises: 
a sleeve body (considered as 20 in Fig. 3) that comprises 
a first end section for receiving a first pipe section (considered as 12 on the left side in Fig. 3) of the pipe arrangement and 
a second end section for receiving a second end pipe section (considered as 12 on the right side of Fig. 3) of the pipe arrangement, 
wherein the sleeve body comprises an inner side (considered as 32 in Fig. 3), and 
a sealing element (considered as 22b in Fig. 3) arranged on the inner side, 
wherein the sleeve body comprises a connecting means (considered as 16 in Figs. 7-9) that is arranged on the inner side of the sleeve body, 
said connecting means being configured to connect to an outer surface of the respective pipe section (see Figs. 7-9, where the connection means is configured to connect the sleeve and pipe sections together), 
wherein the connecting means has a transport and/or storage state in which a relative movement between the pipe sections and the sleeve body is possible (see paragraph 0035, line 3-6, where a two-part epoxy such as DP460 is used), and
 which is configured to be activated from the transport and/or storage state into a connecting state, wherein, in the connecting state, the connecting means is configured to connect to an outer surface of the respective pipe section by material bonding (see https://www.3m.com/3M/en_LB/p/d/b40066439/, which is the product info for DP460 and describes that the movement between the pipe sections and sleeve body is possible for 60-minutes AND the connection state is achieved in four hours, therefore, the limitation is met).
It is again noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “of a pipeline system of a fire extinguishing system” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “pipe arrangement".  Therefore, little patentable weight is given to "of a first extinguishing system ". 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jamison as applied to claim 1 above.
In regards to claim 2, Jamison discloses:
The pipe arrangement according to claim 1, wherein an adhesive connection is formed between the sleeve body and the pipe sections by the connecting means, 
but does not explicitly disclose a welded connection is formed between the sleeve body and pipe section.
However, Jamison discloses that welded connections (considered as “soldering” hereinafter) has long been used for the connection of components of copper based supply and distribution systems for potable water, especially in single family residential constructions and that solder connections have been replaced with a two-part epoxy to adhesively couple the tubing and connectors to one another when relatively large diameter copper tubing is utilized (see paragraph 0003; see paragraph 0004, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use either a welded connection or an adhesive connection between the sleeve body and the pipe sections to form a connecting means because Jamison discloses that soldered and adhesive connections are known in the art for potable water systems and that there are a finite amount of predictable solutions. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jamison as applied to claim 1 in view of Carstensen (U.S. Patent No. 5,584,512). 
	In regards to claim 5, Jamison discloses:
The pipe arrangement according to claim 1, wherein a section of a conically running connecting surface (see Fig. 3, where a seal is housed by a conical portion) is provided on the inner side of the sleeve body but does not disclose a conically running connection surface on the outer surface of the pipe section.
However, Carstensen discloses a similar device comprising a pipe arrangement (see Fig. 1) wherein the pipe arrangement comprises a connecting surface in both a pipe section (considered as 14, 16 in Fig. 1) and a sleeve body (considered as 12 in Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pipes of Jamison with the provision of a conically running surface on the pipe sections to allow locking between the sleeve and pipe because Carstensen discloses that when a ring is placed in the surface of the connecting surface of both the sleeve body and pipe sections allow in-place positioned and locking of the pipe sections relative to sleeve body (see Col. 5, Lines 40-43). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tokuda (U.S. Patent No. 5,887,909) discloses a similar invention to Jamison;
Dierdorf (U.S. Patent No. 5,486,024) discloses a similar invention to Jamison;
Bunyan (U.S. Patent No. 4,226,444) discloses a similar invention to Jamison;
Spears (U.S. Patent No. 7,426,784) discloses that fire extinguishing systems use adhesive joints. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679